                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JESSE LEE KEEL, III,                                 :
                                                     :
                             v.                      :       CIVIL ACTION NO.
                                                     :             17-2779
PENNSYLVANIA BOARD OF PROBATION                      :
AND PAROLE                                           :
                                                     :


                                            ORDER

       AND NOW this 10th day of November 2020, upon careful and independent consideration

of the amended petition for habeas corpus, the response, the Report and Recommendation of the

United States Magistrate Judge Elizabeth T. Hey, and Petitioner’s statements after the Report

and Recommendation, IT IS ORDERED that:

       1.     The Report and Recommendation is APPROVED and ADOPTED;

       2.     The petition for writ of habeas corpus is DISMISSED;

       3.     There is no cause to issue a certificate of appealability.

       4.     The Clerk of the Court shall mark this case CLOSED.




                                             BY THE COURT:

                                              /s/ Jeffrey L. Schmehl
                                             JEFFREY L. SCHMEHL, J.
